DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Chorian et al. US 20120242144.
Regarding claim 1, Chorian discloses a cell-mounted application specific integrated circuit (ASIC) system for a vehicle, comprising: 
	a battery pack having a battery cell [abstract, par. 0005; e.g. Fig. 1 battery cell 50; pars. 0023, 0025]; 
an cell-mounted application specific integrated circuit (ASIC) [par. 0033 the control circuit may be embodied as an ASIC. E.g. Fig. 1, dedicated control circuit 50] provided with the battery cell of the battery pack [Fig. 4, placement at positions 310, 310’], the ASIC 
and a sensor [Fig. 1, temperature sensor 140] collecting data of the battery cell and forwarding the data to the ASIC [par. 0030]. 
Regarding claim 2, Chorian discloses the cell-mounted application specific integrated circuit (ASIC) system for the vehicle of claim 1, wherein the battery cell includes a positive power tab and a negative power tab [par. 0028 positive and negative terminal]. 
Regarding claim 3, Chorian discloses the cell-mounted application specific integrated circuit (ASIC) system for the vehicle of claim 2, wherein the ASIC includes a positive power connection connected to the positive power tab and from a negative power connection connected to the negative power tab [par. 0028 positive and negative terminal]. 
Regarding claim 5, Chorian discloses the cell-mounted application specific integrated circuit (ASIC) system for the vehicle of claim 1, wherein the ASIC and the sensor are incorporated in an ASIC assembly sensing information for control and diagnosis of the battery pack [pars. 0028, 0029, 0030]. 
Regarding claim 7, Chorian discloses the cell-mounted application specific integrated circuit (ASIC) system for the vehicle of claim 1, wherein the sensor includes a temperature gage collecting a battery cell temperature which is directly connected to the battery cell and communicates an output signal via the ASIC [par. 0030]. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chorian et al. US 20120242144.
Regarding claim 6, Chorian discloses the cell-mounted application specific integrated circuit (ASIC) system for the vehicle of claim 1, but is silent on: wherein the sensor includes one of a strain gage and a magnetic sensor receiving data directly from the battery cell and communicating an output signal via the ASIC. 
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. The recited strain gage is known, in the context of sensor based battery monitoring and control. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the sensor into Chorian’s ASIC for the benefit of protecting the battery cell being monitored from over-pressure.
Regarding claim 10, Chorian discloses the cell-mounted application specific integrated circuit (ASIC) system for the vehicle of claim 9, but is silent on: wherein the low temperature condition defines a battery temperature below 25 degrees centigrade and wherein the high charging rate condition defines a charging rate above a predetermined current or above a predetermined charging rate (Amp-hr) for a predetermined period of time. 
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. The recited temperature and charging rate conditions are known, in the context of sensor based battery monitoring and control. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the recited conditions into . 
Allowable Subject Matter
Claims 4, 8 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest, “wherein the ASIC communicates wirelessly with the battery control unit and the central electronics control unit” in combination with the remaining limitations of independent claim 11. Claims 12-17 depend from 11 and are allowable for the same reasons.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest, “A cell-mounted application specific integrated circuit (ASIC) system for a vehicle, comprising: … an cell-mounted application specific integrated circuit (ASIC) in communication with individual ones of the battery cells and receiving power for operation of the ASIC from the positive power tab and the negative power tab, … the ASIC managing the sensors including switching sensor power on and off, checking measurements of the sensors received as sensor signals against reference values, and adjusting offsets to maintain reproducible operation of the sensors; and a control unit in wireless communication with the ASIC receiving the data from the ASIC” as recited in independent claim 18. Claims 19-20 depend from 18 and are allowable for the same reasons.


The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “wherein the sensor includes a reference electrode drawing power for operation directly from a positive reference electrode connection connected to the positive power tab, and from a negative reference electrode connection connected to the negative power tab” as recited in claim 4.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “wherein the ASIC is installed as part of a battery cell manufacturing process and remains with the battery cell throughout a life of the battery cell, the ASIC managing the sensor including switching sensor power on and off, checking sensor measurements received as sensor signals against reference values, and adjusting offsets to maintain reproducible operation of the sensor” as recited in claim 8. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - F 9:30 am to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859